EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Elizabeth K. Gemmell (Reg. # 60437) on 02/07/2021.
The application has been amended as follows: 
1.	(Currently Amended) A method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a message including a plurality of grant free resource configurations, the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information;
receiving, from the base station, first downlink control information (DCI) including the HARQ process number information;
identifying grant free resource configurations among the plurality of grant free resource configurations, the grant free resource configurations corresponding to a value of the HARQ process number information; and
releasing grant free resources for the grant free resource configurations based on a value of redundancy version information, a value of modulation and coding scheme information, and a value of frequency domain resource assignment information included in the first DCI.

2.	(Cancelled) 

3.	(Previously Presented) The method of claim 1, further comprising:
receiving, from the base station, second DCI including the HARQ process number information;

activating at least one grant free resource corresponding to the at least one grant free resource configuration based on the second DCI, 
wherein the at least one grant free resource corresponding to the at least one grant free resource configuration is activated, based on a value of redundancy version information included in the second DCI.

4.	(Previously Presented) The method of claim 1, wherein the grant free resource includes a downlink semi-persistent scheduling (DL SPS) physical downlink shared channel (PDSCH) or an uplink (UL) grant type 2 physical uplink shared channel (PUSCH).

5.	(Previously Presented) The method of claim 1, wherein the first DCI is validated, in case that a cyclic redundancy check (CRC) bit of the first DCI is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), and new data indicator (NDI) field in the first DCI for an enabled transport block is set to 0.

6.	(Previously Presented) A method performed by a base station in a wireless communication system, the method comprising:
transmitting, to a terminal, a message including a plurality of grant free resource configurations, the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information; and
transmitting, to the terminal, first downlink control information (DCI) including the HARQ process number information,
wherein grant free resources for grant free resource configurations are released based on the first DCI, and the grant free resource configurations among the plurality of grant free resource configurations correspond to a value of the HARQ process number information, and
wherein the grant free resources are released based on a value of redundancy version information, a value of modulation and coding scheme information, and a value of frequency domain resource assignment information included in the first DCI.

7.	(Cancelled) 

8.	(Previously Presented) The method of claim 6, further comprising:
transmitting, to the terminal, second DCI including the HARQ process number information,
wherein at least one grant free resource corresponding to at least one grant free resource configuration identified based on a value of the HARQ process number information included in the second DCI is activated based on the second DCI, and
wherein the at least one grant free resource corresponding to the at least one grant free resource configuration is activated, based on a value of redundancy version information included in the second DCI.

9.	(Previously Presented) The method of claim 6, wherein the grant free resource includes a downlink semi-persistent scheduling (DL SPS) physical downlink shared channel (PDSCH) or an uplink (UL) grant type 2 physical uplink shared channel (PUSCH).

10.	(Previously Presented) The method of claim 6, wherein the first DCI is validated, in case that a cyclic redundancy check (CRC) bit of the first DCI is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), and new data indicator (NDI) field in the first DCI for an enabled transport block is set to 0.

11.	(Currently Amended) A terminal in a wireless communication system, the terminal comprising:
a transceiver configured to transmit or receive a signal; and
a controller configured to:
receive, from a base station, a message including a plurality of grant free resource configurations, the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information,
receive, from the base station, first downlink control information (DCI) including the HARQ process number information,

release grant free resources for the grant free resource configurations based on a value of redundancy version information, a value of modulation and coding scheme information, and a value of frequency domain resource assignment information included in the first DCI.

12.	(Cancelled) 

13.	(Previously Presented) The terminal of claim 11, wherein the controller is further configured to:
receive, from the base station, second DCI including the HARQ process number information,
identify at least one grant free resource configuration among the plurality of grant free resource configurations based on a value of the HARQ process number information included in the second DCI, and
activate at least one grant free resource corresponding to the at least one grant free resource configuration based on the second DCI, 
wherein the at least one grant free resource corresponding to the at least one grant free resource configuration is activated, based on a value of redundancy version information included in the second DCI.

14.	(Previously Presented) The terminal of claim 11, wherein the grant free resource includes a downlink semi-persistent scheduling (DL SPS) physical downlink shared channel (PDSCH) or an uplink (UL) grant type 2 physical uplink shared channel (PUSCH).

15.	(Previously Presented) The terminal of claim 11, wherein the first DCI is validated, in case that a cyclic redundancy check (CRC) bit of the first DCI is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), and new data indicator (NDI) field in the first DCI for an enabled transport block is set to 0.

16.	(Previously Presented) A base station in a wireless communication system, the base station comprising:
a transceiver configured to transmit and receive a signal; and
a controller configured to:
transmit, to a terminal, a message including a plurality of grant free resource configurations, the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information, and
transmit, to the terminal, first downlink control information (DCI) including the HARQ process number information,
wherein grant free resources for grant free resource configurations are released based on the first DCI, and the grant free resource configurations among the plurality of grant free resource configurations correspond to a value of the HARQ process number information, and
wherein the grant free resources are released based on a value of redundancy version information, a value of modulation and coding scheme information, and a value of frequency domain resource assignment information included in the first DCI.

17.	(Cancelled) 

18.	(Previously Presented) The base station of claim 16, wherein the controller is further configured to:
transmit, to the terminal, second DCI including the HARQ process number information,
wherein at least one grant free resource corresponding to at least one grant free resource configuration identified based on a value of the HARQ process number information included in the second DCI is activated based on the second DCI, and
wherein the at least one grant free resource corresponding to the at least one grant free resource configuration is activated, based on a value of redundancy version information included in the second DCI.



20.	(Previously Presented) The base station of claim 16, wherein the first DCI is validated, in case that a cyclic redundancy check (CRC) bit of the first DCI is scrambled with a configured scheduling radio network temporary identifier (CS-RNTI), and new data indicator (NDI) field in the first DCI for an enabled transport block is set to 0.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The combination of limitations involving receiving, from a base station, a message including a plurality of grant free resource configurations, the message configuring a correspondence between a grant free resource configuration and hybrid automatic repeat request (HARQ) process number information; receiving, from the base station, first downlink control information (DCI) including the HARQ process number information; identifying grant free resource configurations among the plurality of grant free resource configurations, the grant free resource configurations corresponding to a value of the HARQ process number information; and releasing grant free resources for the grant free resource configurations based on a value of redundancy version information, a value of modulation and coding scheme information, and a value of frequency domain resource assignment information included in the first DCI, among other claim limitations, are non-obvious over the prior art. The closest prior art of record Cao teaches that the HARQ process ID may be able to be implicitly identified by the base station through different grant-free access regions but it does not teach the grant free resources are released based on a value of redundancy version information, a value of modulation and coding scheme .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAE S LEE whose telephone number is (571)272-8236.  The examiner can normally be reached on 8:30AM - 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415